Exhibit 10.1

Execution Version

 

 

 

$1,650,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 22, 2019

among

SERVICE CORPORATION INTERNATIONAL,

as Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION

BANK OF AMERICA, N.A.,

and

SUNTRUST BANK,

as Co-Syndication Agents

and

BBVA COMPASS,

THE BANK OF NOVA SCOTIA,

FIFTH THIRD BANK,

U.S. BANK NATIONAL ASSOCIATION

PNC BANK

and

REGIONS BANK,

as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Classification of Loans and Borrowings

     26  

Section 1.03

 

Terms Generally

     26  

Section 1.04

 

Accounting Terms; GAAP

     26  

Section 1.05

 

Division

     27  

Section 1.06

 

Interest Rates; LIBOR Notification

     27  

ARTICLE II THE CREDITS

     27  

Section 2.01

 

Commitments

     27  

Section 2.02

 

Loans and Borrowings

     28  

Section 2.03

 

Requests for Borrowings

     28  

Section 2.04

 

Reserved

     29  

Section 2.05

 

Letters of Credit

     29  

Section 2.06

 

Funding of Borrowings

     34  

Section 2.07

 

Interest Elections

     35  

Section 2.08

 

Termination and Reduction of Commitments

     36  

Section 2.09

 

Repayment of Loans; Evidence of Debt

     37  

Section 2.10

 

Optional Prepayment of Loans

     38  

Section 2.11

 

Mandatory Prepayment of Term Loans

     38  

Section 2.12

 

Fees

     39  

Section 2.13

 

Interest

     40  

Section 2.14

 

Alternate Rate of Interest

     41  

Section 2.15

 

Increased Costs

     42  

Section 2.16

 

Break Funding Payments

     43  

Section 2.17

 

Taxes

     44  

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     48  

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     49  

Section 2.20

 

Incremental Term Loans

     50  

Section 2.21

 

Cash Collateral

     51  

Section 2.22

 

Defaulting Lenders

     52  

Section 2.23

 

Illegality

     54  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     55  

Section 3.01

 

Organization; Powers

     55  

Section 3.02

 

Authorization; Enforceability

     55  

Section 3.03

 

Governmental Approvals; No Conflicts

     55  

Section 3.04

 

Financial Condition; No Material Adverse Change

     56  

Section 3.05

 

Properties

     56  

Section 3.06

 

Litigation and Environmental Matters

     56  

Section 3.07

 

Compliance with Laws and Agreements

     57  

Section 3.08

 

Investment Company Status

     57  

Section 3.09

 

Taxes

     57  

 

-i-



--------------------------------------------------------------------------------

Section 3.10

 

ERISA

     57  

Section 3.11

 

Disclosure

     57  

Section 3.12

 

Subsidiaries

     58  

Section 3.13

 

Margin Stock

     58  

Section 3.14

 

Use of Proceeds

     58  

Section 3.15

 

Solvency

     58  

Section 3.16

 

Sanctions and Anti-Corruption Laws

     58  

Section 3.17

 

EEA Financial Institutions

     58  

ARTICLE IV CONDITIONS

     59  

Section 4.01

 

Effective Date

     59  

Section 4.02

 

Each Credit Event

     60  

ARTICLE V AFFIRMATIVE COVENANTS

     61  

Section 5.01

 

Financial Statements; Ratings Change and Other Information

     61  

Section 5.02

 

Notices of Material Events

     62  

Section 5.03

 

Existence; Conduct of Business

     62  

Section 5.04

 

Payment of Obligations

     63  

Section 5.05

 

Maintenance of Properties

     63  

Section 5.06

 

Books and Records; Inspection Rights

     63  

Section 5.07

 

Compliance with Laws

     63  

Section 5.08

 

Use of Proceeds and Letters of Credit

     63  

Section 5.09

 

Insurance

     63  

Section 5.10

 

Required Guarantors

     64  

Section 5.11

 

Sanctions and Anti-Corruption Laws

     64  

ARTICLE VI NEGATIVE COVENANTS

     64  

Section 6.01

 

Indebtedness Covenant

     64  

Section 6.02

 

Reserved

     67  

Section 6.03

 

Lien Covenant

     67  

Section 6.04

 

Sale and Leaseback Transactions

     68  

Section 6.05

 

Limitation on Fundamental Changes

     68  

Section 6.06

 

Restrictions on Investments, Loans, Advances, Guarantees and Acquisitions

     69  

Section 6.07

 

Limitation on Asset Sales

     71  

Section 6.08

 

Swap Agreements

     71  

Section 6.09

 

Limitation on Restricted Payments

     72  

Section 6.10

 

Restrictions on Transactions with Affiliates

     72  

Section 6.11

 

Restrictions on Restrictive Agreements

     73  

Section 6.12

 

Financial Covenants

     73  

ARTICLE VII EVENTS OF DEFAULT

     74  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     77  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

     80  

Section 9.01

 

Notices

     80  

Section 9.02

 

Waivers; Amendments; Release of Guarantors

     81  

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     82  

Section 9.04

 

Successors and Assigns

     84  

Section 9.05

 

Survival

     87  

Section 9.06

 

Counterparts; Integration; Effectiveness, Electronic Execution

     88  

Section 9.07

 

Severability

     88  

Section 9.08

 

Right of Setoff

     88  

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     89  

Section 9.10

 

WAIVER OF JURY TRIAL

     90  

Section 9.11

 

Headings

     90  

Section 9.12

 

Confidentiality

     90  

Section 9.13

 

Interest Rate Limitation

     91  

Section 9.14

 

USA Patriot Act

     91  

Section 9.15

 

Joinder of Borrower to Guarantee Agreement

     91  

Section 9.16

 

No Advisory or Fiduciary Responsibility

     92  

Section 9.17

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     92  

Section 9.18

 

FINAL AGREEMENT OF THE PARTIES

     93  

Section 9.19

 

Amendment and Restatement

     93  

Section 9.20

 

Exiting Lenders

     93  

Section 9.21

 

Acknowledgement Regarding Any Supported QFCs

     94  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit 1.01A

 

Form of Borrowing Request

Exhibit 1.01B

 

Form of Guarantee Agreement

Exhibit 1.01C-1

 

Form of Revolving Note

Exhibit 1.01C-2

 

Form of Term Note

Exhibit 2.17A

 

U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit 2.17B

 

U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit 2.17C

 

U.S. Tax Compliance Certificate (For Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit 2.17A

 

U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit 5.01

 

Form of Compliance Certificate

Exhibit 9.04

 

Form of Assignment and Assumption

SCHEDULES:

 

Schedule 2.01

 

Commitments and Letter of Credit Commitments

Schedule 2.05(k)

 

Existing Letters of Credit

Schedule 3.06

 

Disclosed Matters

Schedule 3.12

 

List of Subsidiaries

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.03(b)

 

Existing Liens

Schedule 6.06(b)  

Existing Investments

Schedule 6.11  

Restrictive Agreements

 

-iv-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May
    , 2019, is entered into among Service Corporation International, a Texas
corporation, the Lenders party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Wells Fargo Bank, National Association, Bank of America,
N.A. and SunTrust Bank, as Co-Syndication Agents and BBVA Compass, The Bank of
Nova Scotia, Fifth Third Bank, U.S. Bank National Association, PNC Bank and
Regions Bank,, as Co-Documentation Agents.

WHEREAS, Borrower is a party to that certain Credit Agreement dated December 6,
2017 (as amended, the “Existing Credit Agreement”) among the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent for
such lenders,; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders mutually desire
to amend and restate the Existing Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Administrative Agent, and the Lenders agree that
the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I

Definitions

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, for any day, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of



--------------------------------------------------------------------------------

1% and (c) the sum of the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that for the purposes of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, FRBNY Rate or Adjusted LIBO
Rate, respectively. If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.14(b), then the Alternate Base Rate shall
be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for the purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the Applicable Margin per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio:

 

CATEGORY

  

LEVERAGE RATIO:

   ABR
SPREAD     EURODOLLAR
SPREAD     COMMITMENT
FEE RATE   I    ³ 4.00 TO 1.00      0.75 %      1.75 %      0.25 %  II    ³ 3.50
TO 1.00 BUT < 4.00 TO 1.00      0.50 %      1.50 %      0.20 %  III    ³ 3.00 TO
1.00 BUT < 3.50 TO 1.00      0.25 %      1.25 %      0.15 %  V    < 3.00 TO 1.00
     0.00 %      1.00 %      0.10 % 

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements and corresponding compliance certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Leverage Ratio shall
be deemed to be in Category I at any time (a) that an Event of Default has
occurred and is continuing or (b) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements and corresponding compliance certificate
required to be delivered by it pursuant to Section 5.01(a) or Section 5.01(b),
as applicable, and Section 5.01(c), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements and
certificate are delivered; provided further that the Leverage Ratio shall be
deemed to be in Category II for the

 

-2-



--------------------------------------------------------------------------------

period from the Effective Date through the date that the consolidated financial
statements and corresponding compliance certificate are delivered for the fiscal
quarter ending June 30, 2019. In the event that any financial statement or
certificate delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, or Section 5.01(c) is shown to be inaccurate when delivered
(regardless of whether the Commitments are in effect when such inaccuracy is
discovered) and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any such period (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, and only in such case,
then the Borrower shall immediately (i) deliver to the Administrative Agent
corrected financial statements for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected financial
statements and (iii) immediately pay to the Administrative Agent the accrued
additional interest owning as a result of such increased Applicable Margin for
such Applicable Period. This provision is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) and their
other respective rights under this Agreement and shall not limit the right of
the Administrative Agent to declare an Event of Default. Financial statements
shall not be deemed to be “inaccurate” solely because the same are subsequently
restated to reflect changes in GAAP.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 9.04 or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means each and any of the following bank services provided to
any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

-3-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Service Corporation International, a Texas corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit 1.01A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Revolving Lenders, as collateral for LC Exposure or obligations of Revolving
Lenders to fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other

 

-4-



--------------------------------------------------------------------------------

credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” means interest expense determined under GAAP, less
(a) amortization of deferred loan costs and original issue discounts and
(b) expensing of any financing fees.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans,
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment or a Term Loan Commitment or any
combination thereof (as the context may require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-5-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means EBITDA for the Borrower and the Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the actual Cash Interest
Expense (including imputed interest expense in respect of Capital Lease
Obligations) paid or accrued by the Borrower and the Subsidiaries during such
period.

“Consolidated Operating Income” means, for any period, the operating income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is a result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect to its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in

 

-6-



--------------------------------------------------------------------------------

writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Designated Joint Venture” has the meaning assigned to such term in
Section 6.06(c).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dividing Person” means such term as defined in the definition of “Division”.

“Division” means the division of the assets, property, rights, series, debts,
liabilities, duties and/or obligations of a Person (the “Dividing Person”) among
two or more Persons (whether pursuant to a “plan of division” or similar
arrangement), which may or may not include the Dividing Person and pursuant to
which the Dividing Person may or may not survive.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary. For
purposes of this Agreement, any Subsidiary organized under the laws of the
Commonwealth of Puerto Rico shall be deemed to be a “Domestic Subsidiary”.

“EBITDA” means, for any period, without duplication, for the Borrower and the
Subsidiaries, Consolidated Operating Income

(i)    minus any gains or plus any losses on sales and impairments of assets, to
the extent included in Consolidated Operating Income;

(ii)    plus depreciation and amortization (to the extent included in operating
expenses and excluding amortization of deferred loan costs);

 

-7-



--------------------------------------------------------------------------------

(iii)    plus non-cash stock compensation expense/amortization (to the extent
included in operating expenses);

(iv)    plus rent expense in previous periods associated with assets later
capitalized with on-balance sheet debt;

(v)    plus (A) cash expenses incurred and related to any acquisition or
restructuring to the extent included in operating expenses within the first 24
months after the related acquisition or restructuring, such as, but not limited
to, severance of management and employees, termination costs and buyouts of
contracts and lease agreements, conversions of computer systems and networks,
transfer of documents and other assets, legal and advisory fees directly related
thereto, and other items reasonably incurred of a similar nature and
(B) non-cash acquisition expenses that would not otherwise be picked up in other
non-cash addbacks to EBITDA;

(vi)    minus expenses attributable to surety premiums;

(vii)    minus Pro Forma Divested EBITDA (to the extent positive and previously
included in operating income) or plus Pro Forma Divested EBITDA (to the extent
negative and previously included in operating income);

(viii)    plus EBITDA of any acquired operations in the period from the
beginning of the period for which EBITDA is to be determined to the date of such
acquisition;

(ix)    plus EBITDA of discontinued operations still owned (to the extent
positive) and minus EBITDA of discontinued operations still owned (to the extent
negative);

(x)    plus net cash flow from/to non-consolidated joint ventures to the extent
received/paid in cash;

(xi)    plus non-recurring and non-cash expenses (to the extent included in
operating expenses) and minus non-recurring and non-cash income (to the extent
included in operating income);

(xii)    plus readily identifiable cost savings and other synergies that are
related to Permitted Acquisitions and for which substantial steps will be taken
within 12 months after the calculation date, to the extent not already included
in the calculation of EBITDA;

(xiii)    plus one-time fees, cash charges and other cash expenses, premiums or
penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed);

(xiv)    plus any net after-tax effect of extraordinary, nonrecurring or unusual
losses or expenses including the effect of all fees and expenses relating
thereto (to the extent included in operating income) and minus any net after-tax
effect of extraordinary, nonrecurring or unusual gains or income (to the extent
included in operating income); and

 

-8-



--------------------------------------------------------------------------------

(xv)    plus any non-cash loss attributable to the mark to market movement in
the valuation of hedging obligations or other derivative instruments and minus
any non-cash gain attributable to the mark to market movement in the valuation
of hedging obligations or other derivative instruments.

Notwithstanding the foregoing, the aggregate amount of the add-backs permitted
pursuant to clauses (v), (xii) and (xiv) above, shall not exceed 15% of
Consolidated EBITDA for the applicable four quarter period (calculated after
giving effect to any such add-backs). Upon request by the Administrative Agent,
the Borrower shall provide a reasonably detailed itemization of amounts included
in the calculation of EBITDA pursuant to clauses (v) and (xii) above.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

-9-



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiaries” means (a) each of SCI International, LLC, SCI Cerberus,
LLC, SCI Parkway, LLC and Stewart Enterprises (Europe), Inc.; (b) Dunwood
Cemetery Service Company; (c) Investors Trust, Inc., for so long as it is a
regulated trust company; (d) West Lawn Cemetery, for so long as it is subject to
regulatory restrictions that prohibit the execution of a Guarantee Agreement;
(e) Heaven’s Pets at Lakelawn Metairie, LLC, for so long as it is an immaterial
non-wholly owned Domestic Subsidiary of Stewart Enterprises, Inc.; (f) any

 

-10-



--------------------------------------------------------------------------------

Domestic Subsidiary of the Borrower (i) for so long as it is subject to
regulatory restrictions that prohibit the execution of a Guarantee Agreement or
(ii) that is an immaterial non-wholly owned Domestic Subsidiary of the Borrower,
each as certified to the Administrative Agent pursuant to a certificate of a
Financial Officer or other executive officer of the Borrower; (g) any Domestic
Subsidiary the primary asset of which consists of Equity Interests in any
Foreign Subsidiary and that has no outstanding Guarantee of Indebtedness of the
Borrower or any Domestic Subsidiary; (h) any Managed Entity; (i) any Regulated
Subsidiary, including without limitation, Big Bend Insurance Company, Inc., for
so long as such Regulated Subsidiary is subject to regulatory restrictions that
prohibit the execution of a Guarantee Agreement; (j) any funeral home located in
the Commonwealth of Massachusetts that is required to be majority-owned by a
funeral director pursuant to applicable requirements of law; (k) any cemetery
located in the State of Oklahoma that is owned by a trust pursuant to applicable
requirements of law; and (l) any funeral home located in the Commonwealth of
Pennsylvania that is not permitted to be owned by a corporation or similar
entity pursuant to applicable requirements of law.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning given in the preamble hereto.

 

-11-



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit described on Schedule
2.05(k).

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of said Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof. For purposes of this
Agreement, any Subsidiary organized under the laws of the Commonwealth of Puerto
Rico shall not be deemed to be a “Foreign Subsidiary”.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that, if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that, if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure with respect to Letters of Credit issued by such Issuing Bank at
such time other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

-12-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee of the Guarantors, substantially in
the form of Exhibit 1.01B hereto, guaranteeing the Obligations.

“Guarantors” means all Domestic Subsidiaries of the Borrower, other than the
Excluded Subsidiaries (unless the Borrower, in its sole discretion, elects to
cause one or more Excluded Subsidiaries to execute a Guarantee Agreement, at
which time such Person or Persons will become Guarantors hereunder), and any
other Subsidiary required to execute a Guarantee Agreement pursuant to
Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Incremental Term Loan” has the meaning set forth in Section 2.20.

“Incremental Term Loan Lender” has the meaning set forth in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations

 

-13-



--------------------------------------------------------------------------------

of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
aggregate principal amount of each item of Indebtedness shall be determined in
accordance with Section 1.04 hereof, as applicable.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense, in each case, for the immediately preceding four (4) fiscal
quarters.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

-14-



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
for which the LIBO Screen Rate is available that exceeds the Impacted Interest
Period, in each case, at such time.

“Issuing Bank” means each of Wells Fargo Bank, National Association, JPMorgan
Chase Bank, N.A., Bank of America, N.A., SunTrust Bank and any Lender that is an
issuing bank with respect to the Existing Letters of Credit, each in its
capacity as the issuer of Letters of Credit hereunder, and their successors in
such capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.“Lenders” means the
Persons listed on Schedule 2.01 and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each Issuing Bank’s Letter of Credit Commitment as of the Effective Date is
set forth on Schedule 2.01 hereto.

 

-15-



--------------------------------------------------------------------------------

“Leverage Ratio” means, on any date, the ratio of (a) the difference of
(i) Total Debt minus (ii) all unrestricted cash of the Borrower and its
Subsidiaries to (b) Consolidated EBITDA for the immediately preceding four
(4) fiscal quarters.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; provided
that, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate for such
Interest Period shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on page LIBOR01 of the
Reuters screen that displays such rate (or in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (but excluding,
for the avoidance of doubt, purchase options granted in connection with stock
option plans).

“Loan Documents” means this Agreement, the Notes, the Guarantee Agreement and
any other documents executed in connection herewith or therewith.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans and the Term Loans.

“Managed Entity” means any Domestic Subsidiary

(a)    that is subject to an agreement with a Guarantor, pursuant to which

(i)    such Guarantor (A) operates such Domestic Subsidiary, (B) leases assets
to such Domestic Subsidiary and/or (C) provides consulting, sales, marketing,
accounting and/or management services to such Domestic Subsidiary and

 

-16-



--------------------------------------------------------------------------------

(ii)    such Domestic Subsidiary is obligated to pay such Guarantor all or
substantially all of such Domestic Subsidiary’s earnings in consideration for
such Guarantor’s performance of its obligations thereunder, if

(b)    the Borrower is not the direct or indirect legal owner of a majority of
the Equity Interests (if any) issued by such Domestic Subsidiary.

“Marketed EBITDA” means the trailing 12-month EBITDA figure disclosed to
potential buyers preceding the sale of an operation or a Subsidiary.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights or remedies available to the
Lenders under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Non-Ordinary
Course Disposition, the gross proceeds received by the Borrower or any of its
Subsidiaries therefrom (including any cash, cash equivalents, cash payments
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all Taxes owing or estimated to be payable to a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any issuance or
incurrence of Indebtedness, the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with Section 9.02 and (b) has been approved by the Required Lenders,
Required Revolving Lenders or Required Term Loan Lenders, as applicable.

 

-17-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantors” means the Foreign Subsidiaries and the Excluded Subsidiaries,
except such Subsidiaries (if any) that are Guarantors.

“Non-Ordinary Course Disposition” means any sale, transfer, lease or other
disposition of assets by the Borrower or any of its Subsidiaries (including,
without limitation, any disposition occurring as a result of a casualty or
condemnation event) not in the ordinary course of its business; provided that
the following shall not constitute “Non-Ordinary Course Dispositions”: (i) any
transaction between or among the Borrower and its Subsidiaries, (ii) Sale and
Leaseback Transactions permitted by Section 6.04 hereof and (iii) any
Transportation Equipment Transaction.

“Note” means the promissory notes substantially in the form of Exhibit 1.01C
executed by the Borrower to the order of a Lender, partially evidencing the
Obligations.

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent, the Lenders and the Issuing Banks
under this Agreement and the other Loan Documents, (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents, (c) the due and punctual payment of
all obligations of the Loan Parties under each Swap Agreement entered into
(i) prior to the Effective Date with any counterparty that is a Lender (or an
Affiliate thereof) on the Effective Date or (ii) on or after the Effective Date
with any counterparty that is a Lender (or an Affiliate thereof) at the time
such Swap Agreement is entered into and (d) the due and punctual payment of all
obligations of the Loan Parties in respect of Bank Products; provided that only
with respect to any Guarantor the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-18-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by FRBNY as set forth on its public website from time to time, and
published on the next succeeding Business Day by the FRBNY as an overnight bank
funding rate (from and after such date as the FRBNY shall commence to publish
such composite rate).

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (by merger or otherwise and
whether effected pursuant to a Division) by the Borrower or a Subsidiary of all
or substantially all the assets of, or all the Equity Interests in, a Person or
division or line of business of a Person, if (a) immediately after giving effect
thereto, no Default has occurred and is continuing or would result therefrom,
(b) the business of such acquired Person, or such acquired business, is
reasonably related to the business of the Borrower on the Effective Date,
(c) the requirements of Section 5.10 shall have been satisfied within the time
periods specified therein, (d) the Borrower and the Subsidiaries are in
compliance, on a pro forma basis after giving effect to such acquisition, with
Section 6.12, as if such acquisition had occurred on the first day of the
relevant period for testing compliance with such Section, (e) such acquisition
has been approved by all necessary corporate and other action by the Person so
acquired or the Person selling the assets or other property so acquired by the
Borrower or such Subsidiary and (f) in the case of any acquisition in which the
aggregate consideration paid by the Borrower and the Subsidiaries exceeds
$75,000,000, the Borrower has delivered to the Administrative Agent an officer’s
certificate to the effect set forth in clauses (a), (b), (c), (d) and (e) above,
together with all financial information reasonably requested by the
Administrative Agent relating to the Person or assets acquired and reasonably
detailed calculations demonstrating the pro forma Interest Coverage Ratio and
pro forma Leverage Ratio, in each case, after giving effect to such acquisition.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in accordance with Section 5.04;

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in accordance with Section 5.04;

 

-19-



--------------------------------------------------------------------------------

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;

(f)    covenants, conditions, easements, zoning restrictions, rights-of-way,
encroachments and similar encumbrances on real property that do not secure any
monetary obligations and do not materially detract from the use of the affected
property or interfere with the ordinary conduct of business of the Borrower and
its Subsidiaries, taken as a whole;

(g)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(h)    leases or subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower and its Subsidiaries;
and

(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

provided that the term “Permitted Encumbrances” shall not include any lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America or Canada), in each case
maturing within one year from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A2 or
better by S&P, P2 or better by Moody’s, or R1 “mid” or better by The Dominion
Bond Rating Service;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits (including eurodollar deposits) maturing within 180 days from the date
of acquisition

 

-20-



--------------------------------------------------------------------------------

thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or
Canada or any State or Province thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

(f)    investments in corporate debt securities (including loan participations)
that (a) mature within 60 days from the date of acquisition, and (b) are rated
BBB or better by S&P or Baa2 or better by Moody’s at the date of acquisition;

(g)    investments in municipal securities or auction rate securities that are
rated AA or better by S&P or Aa or better by Moody’s, provided that the Borrower
has the right to put such securities back to the issuer or seller thereof at
least once every 60 days; and

(h)    other investments in an amount not to exceed $10,000,000 in the aggregate
at any one time by Foreign Subsidiaries in certificates of deposit, banker’s
acceptances and time deposits (or other substantially similar investments)
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts (or other
substantially similar deposit accounts) issued or offered by, any foreign
commercial bank not organized under the laws of the United States of America or
Canada or any state or province thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rage published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

-21-



--------------------------------------------------------------------------------

“Pro Forma Divested EBITDA” means the total Marketed EBITDA from divested
operations included in Consolidated Operating Income in the preceding four
quarters before consideration of divestures.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Qualified Acquisition” means a Permitted Acquisition for which the cash
consideration (including, for the avoidance of doubt, the expected amount of any
earnout and deferred purchase price and similar payments and seller financing)
is greater than or equal to $250,000,000.

“Qualified Acquisition Period” has the meaning set forth in Section 6.12(a).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Regulated Subsidiary” means any wholly-owned Subsidiary formed for the purpose
of self-insurance that is subject to reserve or capital requirements imposed by
any Governmental Authority.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Term Loans then outstanding and
(b) the total Revolving Commitments (or, if the Revolving Commitments have
terminated or expired, the Revolving Credit Exposures) at such time. The Term
Loans and Revolving Commitment or Revolving Credit Exposure, as applicable, of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders holding more
than 50% of the total Revolving Commitments (or, if the Revolving Commitments
have terminated or expired, the Revolving Credit Exposures) at such time. The
Revolving Commitment or Revolving Credit Exposure, as applicable, of any
Defaulting Lender, shall be disregarded in determining Required Revolving
Lenders at any time.

 

-22-



--------------------------------------------------------------------------------

“Required Term Loan Lenders” means, at any time, Term Loan Lenders holding more
than 50% of the aggregate principal amount of the Term Loans then outstanding.
The Term Loans of any Defaulting Lender shall be disregarded in determining
Required Term Loan Lenders at any time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans including the acquisition of
participations in Letters of Credit hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Revolving Lenders’
Revolving Commitments as of the Effective Date is $1,000,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated, a Lender with Revolving Credit
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any real property, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease from the buyer or transferee of the sold or transferred property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (as of the
date hereof, Crimea, Cuba, Iran, North Korea and Syria).

 

-23-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.18.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

-24-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01(b) and shall include, for
the avoidance of doubt, the Incremental Term Loans.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make a Term Loan on the Effective Date in a
principal amount not to exceed the amount set forth with respect to such Lender
on Schedule 2.01 under the caption “Term Loan Commitment”. The aggregate amount
of the Term Loan Lenders’ Term Loan Commitments as of the Effective Date is
$650,000,000.

“Term Loan Lender” means a Lender that has a Term Loan Commitment or an
outstanding Term Loan at such time.

“Total Debt” means the consolidated total Indebtedness of the Borrower and the
Subsidiaries in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by bonds, debentures, promissory notes or similar instruments;
provided that Total Debt shall not include Indebtedness in respect of letters of
credit (including Letters of Credit), except to the extent of unreimbursed
amounts thereunder.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transportation Equipment Transactions” has the meaning assigned such term in
Section 6.01(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

 

-25-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or

 

-26-



--------------------------------------------------------------------------------

in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (a) Indebtedness of the Borrower and the
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (b) for the purposes of determining whether
any lease-related liability shall be included within the definition of
“Indebtedness” hereunder, all operating and non-financing leases that are not
“Indebtedness” as of the Effective Date (and all similar leases entered into
after the Effective Date) shall be excluded from Indebtedness during the term of
this Agreement, regardless of any changes to GAAP.

Section 1.05    Division. For all purposes under the Loan Documents, in
connection with any Division, (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

Section 1.06    Interest Rates; LIBOR Notification. The Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including, without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

The Credits

Section 2.01    Commitments.

(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

(b)    Subject to the terms and conditions set forth herein, each Term Loan
Lender severally agrees to make Term Loans to the Borrower on the Effective Date
in a principal amount equal to such Lender’s Term Loan Commitment. Once repaid
or prepaid, Term Loans may not be reborrowed.

 

-27-



--------------------------------------------------------------------------------

Section 2.02    Loans and Borrowings.

(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. Each Term Loan shall be made as part of a
Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings, unless the Borrower shall have notified the Administrative
Agent in writing not later than 10:00 a.m., Houston time, three (3) Business
Days before the Effective Date of its election for the initial Borrowing to be a
Eurodollar Borrowing. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by electronic transmission
of a Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
10:00 a.m., Houston time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Houston time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Houston time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be

 

-28-



--------------------------------------------------------------------------------

irrevocable. Each such Borrowing Request shall specify the following information
in compliance with Section 2.02:

(a)    the aggregate amount of the requested Borrowing;

(b)    the date of such Borrowing, which shall be a Business Day;

(c)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(d)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04    Reserved.

Section 2.05    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to

 

-29-



--------------------------------------------------------------------------------

prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that (a) in the event of any conflict between
such application and this Agreement, this Agreement shall control, and (b) any
grant of a Lien contained in such application shall be ineffective so long as
this Agreement remains in place. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) (x) the aggregate undrawn amount of all outstanding Letters of Credit issued
by the relevant Issuing Bank at such time plus (y) the aggregate amount of all
LC Disbursements made by such Issuing Bank that have not yet been reimbursed by
or on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) the LC Exposure shall not exceed $100,000,000 and (iii) the
total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.

(c)    Expiration Date.

(i)    Subject to clause (ii) of this Section 2.05(c), each Letter of Credit
shall expire at or prior to the close of business on the earlier of (x) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the date that is five Business Days prior to the Maturity
Date; provided, a Letter of Credit may provide for a later expiration date if,
simultaneously with the issuance (or if applicable, the renewal) thereof, the
Borrower pledges to the applicable Issuing Bank, in a manner reasonably
satisfactory to it, funds in an account with such Issuing Bank equal to 105% of
the face amount of such Letter of Credit.

(ii)    If the Borrower so requests in any applicable request for a Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an “Automatic
Extension L/C”); provided that such extension provisions under the Automatic
Extension L/C shall not extend the expiration date later than the date that is
five Business Days prior to the Maturity Date unless simultaneously with such
extension the Borrower pledges to the applicable Issuing Bank, in a manner
reasonably satisfactory to it, funds in an account with such Issuing Bank equal
to 105% of the face amount of such Automatic Extension L/C; provided further,
that any such Automatic Extension L/C must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension. Once an Automatic Extension L/C has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date that is five Business Days
prior to the Maturity Date unless simultaneously with such extension the
Borrower pledges to the applicable Issuing Bank, in a manner reasonably
satisfactory to

 

-30-



--------------------------------------------------------------------------------

it, funds in an account with such Issuing Bank equal to 105% of the face amount
of such Automatic Extension L/C; provided, however, that the applicable Issuing
Bank shall not permit any such extension if (A) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms of
this Agreement, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing such Issuing Bank not to permit such extension.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 11:00 a.m., Houston time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Houston time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Houston time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., Houston time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s

 

-31-



--------------------------------------------------------------------------------

Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of negligence or willful misconduct on the
part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-32-



--------------------------------------------------------------------------------

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed
electronically or by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. (i) Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Revolving Lenders holding at least fifty percent
(50%) of the Revolving

 

-33-



--------------------------------------------------------------------------------

Commitments (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposure representing greater than 25% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 25%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower to the Lenders under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k)    Existing Letters of Credit. The Existing Letters of Credit will for all
purposes be considered Letters of Credit under this Agreement.

Section 2.06    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., Houston time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of

 

-34-



--------------------------------------------------------------------------------

the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate as reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing (without any obligation
to pay any break funding payment under Section 2.16 in connection with such
payment). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. If the
Borrower pays such amount to the Administrative Agent, it shall not relieve the
defaulting Lender of its legal responsibility for its default.

Section 2.07    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by electronic transmission of an
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

-35-



--------------------------------------------------------------------------------

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Revolving Lenders or the Required Term Loan Lenders (as applicable
to the Revolving Loans or Term Loans, respectively), so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.08    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Revolving Commitments shall
automatically terminate on the Maturity Date. The Term Loan Commitments shall
automatically terminate at 5:00 p.m., Houston time, on the Effective Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the Revolving Credit
Exposure would exceed the total Revolving Commitments; provided that for
purposes of this paragraph, the LC Exposure shall be deemed to be zero if there
exists either cash collateral equal to 105% of the LC Exposure or one or more
back-up letters of credit for the benefit of each applicable Issuing Bank in
form and substance and issued by issuer(s) satisfactory to each such Issuing
Bank in its sole discretion. Upon the provision of such cash collateral or
back-up letters of credit and the payment in full of all Obligations, then the
Revolving Lenders shall be released from their obligations under
Section 2.05(d), and all letter of credit fees accruing after the termination of
the Revolving Commitments shall be for the account of the applicable Issuing
Banks.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such

 

-36-



--------------------------------------------------------------------------------

election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments.

Section 2.09    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then-unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent for the account of each Term Loan Lender (A) the principal
amount of the Term Loans in installments payable on the last day of each
calendar quarter during the term of this Agreement, commencing on September 30,
2019, with such installments being in the aggregate principal amount for all
Term Loan Lenders of (1) one and one-quarter percent (1.25%) of the original
aggregate principal amount of the Term Loans, with the first such payment to be
made on September 30, 2019 and on the last day of each calendar quarter
thereafter through and including the calendar quarter ending June 30, 2023, and
(2) two and one-half percent (2.50%) of the original aggregate principal amount
of the Term Loans, with the first such payment to be made on September 30, 2023
and on the last day of each calendar quarter thereafter and (B) the then-unpaid
principal amount of the Term Loans on the Maturity Date. In the event
Incremental Term Loans are advanced pursuant to Section 2.20, the original
principal amount of such Incremental Term Loans shall be payable, and the
Borrower hereby unconditionally promises to pay such Incremental Term Loans, in
quarterly installments payable on the last day of each calendar quarter,
commencing on the last day of the first full calendar quarter after the date on
which such Incremental Term Loans are advanced, in the same percentage amounts
set forth above (expressed as a percentage of the original principal amount of
such Incremental Term Loans), as if such Incremental Term Loans had been
advanced on the Effective Date, with the then-unpaid principal amount of such
Incremental Term Loans payable on the Maturity Date.

(b)    Each Lender shall maintain in accordance with its usual practice a record
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

-37-



--------------------------------------------------------------------------------

(d)    The entries made in the records maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10    Optional Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (but subject
to Section 2.16) in minimum amounts equal to $5,000,000 and in integral
multiples of $1,000,000 in excess thereof (or, if less, in the amount of the
then-outstanding principal amount of such Borrowing), subject to prior notice in
accordance with paragraph (b) of this Section.

(b)    The Borrower shall notify the Administrative Agent by electronic
transmission of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Houston time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments of the Term
Loans made pursuant to this Section 2.10 shall be applied to reduce pro rata as
among the Term Loans the remaining scheduled principal installments of the Term
Loans pursuant to Section 2.09(a)(ii) in such order as may be directed by the
Borrower (or, in the absence of such direction, in direct order of maturity).
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

Section 2.11    Mandatory Prepayment of Term Loans.

(a)    If the Borrower or any of its Subsidiaries receives Net Cash Proceeds
from a Non-Ordinary Course Disposition and the pro forma Leverage Ratio, after
giving effect to such Non-Ordinary Course Disposition (and all other appropriate
pro forma events), but excluding the proceeds of such Non-Ordinary Course
Disposition for the purposes of netting cash on hand in the foregoing
calculation of the Leverage Ratio, is equal to or greater than 3.75 to 1.00, the

 

-38-



--------------------------------------------------------------------------------

Borrower shall prepay the Term Loans, within fifteen (15) Business Days
following the receipt thereof, in an amount equal to 100% of such Net Cash
Proceeds; provided that, if the pro forma Leverage Ratio, after giving effect to
such Non-Ordinary Course Disposition (and all other appropriate pro forma
events), but excluding the proceeds of such Non-Ordinary Course Disposition for
the purposes of netting cash on hand in the foregoing calculation of the
Leverage Ratio, is less than or equal to 4.75 to 1.00 and no Event of Default
exists, the Borrower shall be permitted to reinvest such Net Cash Proceeds to
repair, replace or restore the assets disposed of pursuant to such Non-Ordinary
Course Disposition or reinvest such Net Cash Proceeds in productive assets or
properties or otherwise in the business of the Borrower or its Subsidiaries
(collectively, the “Reinvestment”) within one year after receipt of such Net
Cash Proceeds, in which case, the Borrower shall give the Administrative Agent
written notice (the “Reinvestment Notice”) thereof within fifteen (15) Business
Days following the receipt of such Net Cash Proceeds. If the Borrower elects to
use Net Cash Proceeds for Reinvestment pursuant to the immediately preceding
sentence, within one year following the date of the Reinvestment Notice (the
“Reinvestment Period”), the Borrower shall provide evidence reasonably
satisfactory to the Administrative Agent that such Reinvestment has been
completed on or before the end of the Reinvestment Period and, to the extent
such Reinvestment has not been completed, the Borrower shall prepay the Term
Loans in an amount equal to the amount of such Net Cash Proceeds not used for
such Reinvestment. For the avoidance of doubt, if the pro forma Leverage Ratio,
after giving effect to such Non-Ordinary Course Disposition (and all other
appropriate pro forma events), but excluding the proceeds of such Non-Ordinary
Course Disposition for the purposes of netting cash on hand in the foregoing
calculation of the Leverage Ratio, is less than 3.75 to 1.00, no prepayments
under this Section 2.11 shall be required.

(b)    If the Borrower or any Subsidiary issues or incurs any Indebtedness
(other than Indebtedness permitted under Section 6.01), the Borrower shall
prepay the Term Loans on date of such issuance or incurrence in an amount equal
to 100% of the Net Cash Proceeds thereof.

(c)    Prepayments of the Term Loans made pursuant to this Section 2.11 shall be
applied to reduce pro rata as among the Term Loans the remaining scheduled
principal installments of the Term Loans pursuant to Section 2.09(a)(ii) in
reverse order of maturity.

Section 2.12    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Commitment Fee
Rate described in the definition of “Applicable Margin” on the daily undrawn
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. For purposes of calculating commitment fees, the face
amount of any outstanding Letters of Credit shall be considered to be drawn
under the Revolving Commitments. Accrued commitment fees in respect of the
Revolving Commitments shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

-39-



--------------------------------------------------------------------------------

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) of such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

-40-



--------------------------------------------------------------------------------

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Revolving Lenders or
the Required Term Loan Lenders (as applicable to Revolving Loans or Term Loans,
respectively) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) any request for a new Eurodollar Borrowing shall be made as an ABR
Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have

 

-41-



--------------------------------------------------------------------------------

arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

Section 2.15    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of

 

-42-



--------------------------------------------------------------------------------

maintaining its obligation to participate in or issue any Letter of Credit) or
to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss,

 

-43-



--------------------------------------------------------------------------------

cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.17    Taxes.

(a)    For purposes of this Section 2.17, the term “Lender” includes each
Issuing Bank and the term “applicable law” includes FATCA.

(b)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding for
Indemnified Tax has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding for Indemnified Tax been made.

(c)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(d)    The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

-44-



--------------------------------------------------------------------------------

(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

-45-



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(2)    an executed IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.17A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form); or

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.17B or Exhibit 2.17C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.17D on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time

 

-46-



--------------------------------------------------------------------------------

thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    If a party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

-47-



--------------------------------------------------------------------------------

(i)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 712 Main Street,
Houston, Texas, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16 or Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any

 

-48-



--------------------------------------------------------------------------------

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.18(d),
or Section 9.03(c) then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the applicable Issuing Bank to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

Section 2.19    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.15, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

-49-



--------------------------------------------------------------------------------

(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or if
any Lender becomes a Defaulting Lender or a Non-Consenting Lender, or if any
Lender delivers a notice of illegality pursuant to Section 2.23, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received such consents, if any, as may be required under
Section 9.04, which consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments in the future, (iv) such
assignment does not conflict with applicable law, and (v) in the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.20    Incremental Term Loans. The Borrower may on no more than two
occasions during the period beginning on the Effective Date to and including the
date that is six months prior to the Maturity Date, provided that no Qualified
Acquisition Period is then in existence, enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of all
such Incremental Term Loans does not exceed $250,000,000. The Borrower may
arrange for any such tranche to be provided by one or more Lenders or new banks,
financial institutions or other entities (each, an “Incremental Term Loan
Lender”); provided that (i) each Incremental Term Loan Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall become a party to
this Agreement by completing and delivering to the Administrative Agent a duly
executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”) and (ii) no
Lender shall be required to participate in any tranche of Incremental Term
Loans. No consent of any Lender (other than the Lenders participating in any
Incremental Term Loan) shall be required for any Incremental Term Loan pursuant
to this Section 2.20. Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the Incremental Term Loan Lenders and the
Administrative Agent shall notify each Lender thereof. Upon the effectiveness of
any Accession Agreement to which any Incremental Term Loan Lender is a party,
such Incremental Term Loan Lender shall

 

-50-



--------------------------------------------------------------------------------

thereafter be deemed to be a party to this Agreement and shall be entitled to
all rights, benefits and privileges accorded a Term Loan Lender hereunder and
subject to all obligations of a Term Loan Lender hereunder. Notwithstanding the
foregoing, no tranche of Incremental Term Loans shall become effective under
this Section unless, (i) on the proposed date of the effectiveness of such
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance on
a pro forma basis (giving effect to the use of proceeds of such Incremental Term
Loan) with the covenants contained in Section 6.12 and (ii) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow such Incremental Term Loans. On the effective date of any Incremental
Term Loans being made, subject to the terms and conditions set forth herein,
each Incremental Term Loan Lender shall make a loan to the Borrower in an amount
equal to its pro rata portion of the tranche of such Incremental Term Loans and
such loan shall constitute an Incremental Term Loan for purposes hereof. The
Incremental Term Loans shall be Term Loans for all purposes hereunder and the
terms of the Incremental Term Loans shall be identical to the Term Loans
advanced on the Effective Date; provided that the Incremental Term Loans shall
amortize as set forth in Section 2.09.

Section 2.21    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to such Fronting Exposure as of such date.

(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Fronting Exposure as of such date, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

-51-



--------------------------------------------------------------------------------

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), and upon
the occurrence of such event, the Cash Collateral provided by the Borrower shall
be promptly returned to the Borrower, or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral, and upon the occurrence of such event, such excess Cash Collateral
shall be promptly returned to the Borrower, to the extent such excess amount was
provided by the Borrower; provided that, subject to Section 2.22, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

Section 2.22    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required
Revolving Lenders or Required Term Loan Lenders, as applicable, and the last
sentence of Section 9.02.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or

 

-52-



--------------------------------------------------------------------------------

Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fees
pursuant to Section 2.12(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 2.12(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.

(C)    With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Disbursements that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Disbursements shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective

 

-53-



--------------------------------------------------------------------------------

Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (A) the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.21.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.23    Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain, or
fund Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars in the London interbank
market, then, upon notice thereof by such Lender to the Borrower (through the
Administrative Agent), (a) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (b) if such notice asserts

 

-54-



--------------------------------------------------------------------------------

the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (ii) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted, together with any additional amounts required pursuant to
Section 2.16.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01    Organization; Powers. Each of the Borrower and the Subsidiaries
(a) is duly organized and validly existing under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to carry on its
business as now conducted and (c) is qualified to do business in, and is in good
standing in, its jurisdiction of organization and every jurisdiction where such
qualification is required, except, in the case of the foregoing clauses (a), (b)
or (c), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force

 

-55-



--------------------------------------------------------------------------------

and effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary.

Section 3.04    Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2018, reported on by
PriceWaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b)    Since December 31, 2018, there has been no Material Adverse Effect.

Section 3.05    Properties.

(a)    Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business as currently conducted, except for Permitted Encumbrances, Liens
permitted by Section 6.03 and such other defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)    Each of the Borrower and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

-56-



--------------------------------------------------------------------------------

Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08    Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation as
a regulated entity under, the Investment Company Act of 1940.

Section 3.09    Taxes. Each of the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $30,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $50,000,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11    Disclosure. (a) The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (with it being understood that actual results may differ
from such projections and such differences may be material).

 

-57-



--------------------------------------------------------------------------------

(b)     As of the Effective Date, the information included in each Beneficial
Ownership Certification provided on or about the Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

Section 3.12    Subsidiaries. Schedule 3.12 sets forth as of the Effective Date
the name of, and the ownership interest of the Borrower and any Subsidiary in,
each Subsidiary and identifies which are Foreign Subsidiaries, Excluded
Subsidiaries and Guarantors. The shares of capital stock or other ownership
interests of each Subsidiary reflected on Schedule 3.12 as directly or
indirectly owned by the Borrower are free and clear of all Liens.

Section 3.13    Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock (as defined in
Regulation U of the Board). The proceeds of the Loans and the Letters of Credit
will not be used in a way that will result in any of the Loans or the Letters of
Credit under this Agreement being violative of Regulation U or Regulation X of
the Board.

Section 3.14    Use of Proceeds. The proceeds of the Loans shall be used to
repay existing Indebtedness, for working capital and for general corporate
purposes (including, without limitation, Permitted Acquisitions) of, in each
case, the Borrower and the Subsidiaries.

Section 3.15    Solvency. Immediately following the making of each Loan on the
Effective Date and after giving effect to the application of the proceeds of
such Loan on the Effective Date, (a) the fair market value of the assets of the
Loan Parties (on a consolidated basis) will exceed their debts and liabilities;
(b) the present fair saleable value of the property of the Loan Parties (on a
consolidated basis) will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities; (c) the Loan
Parties (on a consolidated basis) will be able to pay their debts and
liabilities as they become absolute and mature; and (d) the Loan Parties (on a
consolidated basis) will not have unreasonably small capital with which to
conduct their business as such business is now conducted and is proposed to be
conducted following the Effective Date.

Section 3.16    Sanctions and Anti-Corruption Laws. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, the Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
the Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

Section 3.17    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

-58-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent (or its counsel)
shall have received from each applicable Loan Party, in form and substance
reasonably satisfactory to it:

(a)    either (i) a counterpart of this Agreement signed by the Borrower or
(ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of signed signature pages) that the
Borrower has signed a counterpart of this Agreement;

(b)    a Note for each Lender requesting a Note;

(c)    the executed Guarantee Agreement (or electronic or telecopy copy of a
signed signature page thereof) from each Domestic Subsidiary other than the
Excluded Subsidiaries, and such Foreign Subsidiaries, Excluded Subsidiaries or
both as are required by Section 5.10 to be Guarantors;

(d)    favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Shearman & Sterling LLP, counsel for
the Loan Parties, Locke Lord LLP, Texas counsel for the Borrower and the general
counsel of the Borrower and covering such matters relating to the Loan Parties,
this Agreement or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion;

(e)    such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel;

(f)    a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02;

(g)    (i) audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower for the two most
recent fiscal years ended prior to the Effective Date as to which such financial
statements are available and (A) unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this Section 4.01(g) as
to which such financial statements are available;

 

-59-



--------------------------------------------------------------------------------

(h)    evidence of liability and hazard insurance for each Loan Party in such
amounts and on such terms as are standard and customary in the industry in which
said entities conduct their operations;

(i)    the Administrative Agent and the Lenders shall have received, at least
seven (7) days prior to the Effective Date, (i) all documentation and other
information regarding the Borrower and the Subsidiaries requested in connection
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, and their respective internal policies
and (ii) to the extent the Borrower or any of the Subsidiaries qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower and such Subsidiaries;

(j)    all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder; and

(k)    such other documents or items as the Administrative Agent may reasonably
request.

Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that the aforementioned materiality qualifier shall not apply to
the extent any representations and warranties contain a materiality qualifier
within such representation and warranty.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the applicable Issuing Bank and the Administrative
Agent shall have received a request for the issuance, amendment, renewal or
extension of a Letter of Credit as required by Section 2.05(b), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

-60-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or have been
Cash Collateralized as contemplated by Section 2.05(c) and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PriceWaterhouseCoopers or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12 (in the form of compliance
certificate attached hereto as Exhibit 5.01) and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request including, without
limitation, (i) updated Beneficial Ownership Certifications

 

-61-



--------------------------------------------------------------------------------

for the Borrower and the Subsidiaries as so requested, or written confirmation
that the information provided in the Beneficial Ownership Certifications
delivered to the Administrative Agent or any Lender on or about the Effective
Date in connection with this Agreement remains true and correct in all respects
and (ii) all documentation and other information reasonably requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, and the internal policies of the
Administrative Agent or such Lender.

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide electronic copies of the
certificates required by Section 5.01(c) to the Administrative Agent. Except for
such certificates, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business unless the failure to do so could not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.05.

 

-62-



--------------------------------------------------------------------------------

Section 5.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05    Maintenance of Properties. The Borrower will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws and all applicable orders, rules and regulations
of the U.S. Department of Treasury’s Office of Foreign Assets Control, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used as set forth in Section 3.14. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support the general corporate
purposes of the Borrower and the Subsidiaries. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use or permit the
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 5.09    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customary among companies of established reputation engaged in the same or
similar businesses and operating in the same or

 

-63-



--------------------------------------------------------------------------------

similar locations, which may, for the avoidance of doubt, include a layer of
self-insurance. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

Section 5.10    Required Guarantors.

(a)    If, during any fiscal quarter, any Domestic Subsidiary (other than an
Excluded Subsidiary, subject to paragraph (b) below) is formed or acquired (by
way of Division or otherwise) or any Excluded Subsidiary ceases to be an
Excluded Subsidiary, the Borrower will provide notice of such formation,
acquisition or cessation in the compliance certificate delivered pursuant to
Section 5.01(c) for such fiscal quarter and, concurrently with the delivery of
such compliance certificate, cause such Subsidiary to execute and deliver a
Guarantee Agreement.

(b)    If, as of the end of any fiscal quarter, (b) the aggregate combined
revenues of the Non-Guarantors (other than the Regulated Subsidiaries) exceed
twenty-five percent (25%) of the aggregate total consolidated revenues for the
most recently ended period of four (4) fiscal quarters of the Borrower and all
of the Subsidiaries or (c) the aggregate combined assets of the Non-Guarantors
(other than the Regulated Subsidiaries) exceed twenty-five percent (25%) of the
aggregate total consolidated assets (measured according to book value basis) as
of the end of the most recently ended fiscal quarter of the Borrower and all of
the Subsidiaries, the Borrower shall, concurrently with the delivery of the
compliance certificate pursuant to Section 5.01(c) for such fiscal quarter,
cause one or more of the Non-Guarantors to execute and deliver a Guarantee
Agreement such that, after giving effect to such Guarantee Agreement, both the
aggregate combined revenue and the aggregate combined assets (measured according
to book value basis) of all remaining Non-Guarantors (other than the Regulated
Subsidiaries), are less than twenty-five percent (25%) of the total consolidated
revenue and total assets, respectively, of the Borrower and all of the
Subsidiaries.

Section 5.11    Sanctions and Anti-Corruption Laws. The Borrower will maintain
in effect and enforce policies and procedures designed to promote compliance by
the Borrower, the Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or have been Cash
Collateralized as contemplated by Section 2.05(c), and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 6.01    Indebtedness Covenant. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created under the Loan Documents;

 

-64-



--------------------------------------------------------------------------------

(b)    (i) Indebtedness existing on the Effective Date and set forth on
Schedule 6.01(b) hereto, (ii) Indebtedness incurred under the Borrower’s
$750,000,000 [5.125]% Senior Notes due 2029, as previously disclosed to the
Lenders, and (iii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount (except by an
amount equal to the accrued and unpaid interest thereon, any premium paid and
fees and expenses incurred in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder) or change the parties
directly or indirectly responsible for the payment thereof; provided that any
such refinancing Indebtedness shall not mature before the earlier of (A) the
maturity date of the Indebtedness refinanced and (B) the date six months
following the Maturity Date; and provided further that to the extent such
Indebtedness is unsecured, it shall remain unsecured;

(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Non-Guarantor to any Loan Party shall be subject to Section 6.06 below;

(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and
Guarantees by any Guarantor of Indebtedness of any Subsidiary, to the extent
said Indebtedness is permitted hereunder; provided that such Guarantees of
Indebtedness of any Non-Guarantor shall be subject to Section 6.06 below;

(e)    Indebtedness of the Borrower or any Subsidiary incurred after the
Effective Date under purchase money financings meeting the requirements of
Section 6.01(f) other than proviso (B) therein and leases (collectively,
“Transportation Equipment Transactions”), in each case of motor vehicles
(including off-road vehicles) and aircraft;

(f)    (i) Indebtedness of the Borrower or any Subsidiary incurred after the
Effective Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount or change the parties directly or
indirectly responsible for the payment thereof, (ii) Attributable Debt (as
defined below) of the Borrower or any Subsidiary incurred after the Effective
Date pursuant to Sale and Leaseback Transactions permitted by Section 6.04 and
(iii) Indebtedness represented by seller notes executed by the Borrower or any
Subsidiary incurred after the Effective Date in connection with Permitted
Acquisitions; provided that (A) the Indebtedness in clause (i) hereof is
incurred prior to or within 120 days (or such longer period if necessary solely
to obtain any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of the
Indebtedness permitted by this clause (f) in excess of Attributable Debt shall
not exceed $75,000,000 at any time outstanding. “Attributable Debt” means, with
respect to any Sale and Leaseback Transaction, the present value (computed in
accordance with GAAP as if the obligations incurred in connection with such Sale
and Leaseback Transaction were Capital Lease Obligations) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included

 

-65-



--------------------------------------------------------------------------------

in such Sale and Leaseback Transaction (including any period for which such
lease has been extended). In the case of any lease which is terminable by the
lessee upon payment of a penalty, the Attributable Debt shall be the lesser of
(i) the Attributable Debt determined assuming termination upon the first date
such lease may be terminated (in which case the Attributable Debt shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated) and (ii) the Attributable Debt determined assuming no such
termination. Any determination of any rate implicit in the terms of the lease
included in such Sale and Leaseback Transaction made in accordance with
generally accepted financial practices by the Borrower shall be binding and
conclusive absent manifest error;

(g)    Indebtedness incurred by any one or more Foreign Subsidiaries of the
Borrower; provided that the aggregate principal amount of such Indebtedness
permitted by this clause does not exceed $100,000,000;

(h)    Indebtedness of any Subsidiary; provided that the aggregate principal
amount of all Indebtedness permitted by this clause shall not exceed $20,000,000
at any time outstanding;

(i)    obligations incurred in connection with covenants not to compete to the
extent such obligations are treated as indebtedness under GAAP; provided that
the aggregate principal amount of all Indebtedness permitted by this clause
shall not exceed $100,000,000 at any time outstanding;

(j)    Indebtedness of any Subsidiary in existence (but not incurred or created
in connection with an acquisition) on the date on which such Subsidiary is
acquired by the Borrower; provided (i) neither the Borrower nor any of the
Subsidiaries existing before giving effect to such acquisition has any
obligation with respect to such Indebtedness, (ii) none of the properties of the
Borrower or any of the Subsidiaries existing before giving effect to such
acquisition is bound with respect to such Indebtedness and (iii) the Borrower is
in compliance with the financial covenants after such acquisition;

(k)    obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and other similar arrangements (excluding letters of
credit, bank guaranties and bankers’ acceptances) incurred in the ordinary
course of business;

(l)    Indebtedness in respect of Swap Agreements that are incurred in
compliance with Section 6.08;

(m)    (i) Obligations in respect of Bank Products and other Indebtedness in
respect of netting services and automatic clearinghouse arrangements or
(ii) Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence; and

(n)    Indebtedness of the Borrower not permitted by any other clause of this
Section 6.01; provided that (i) no Default exists at the time, or is created as
a result of, the incurrence of such Indebtedness, (ii) for all Indebtedness in
excess of $100,000,000, such

 

-66-



--------------------------------------------------------------------------------

Indebtedness does not have a maturity date before the date six months following
the Maturity Date, (iii) the terms of such Indebtedness, taken as a whole, are
not materially more restrictive than the terms of the Loan Documents, and
(iv) the Borrower is in compliance, on a pro forma basis after giving effect to
the incurrence of such Indebtedness (including the use of proceeds thereof),
with Section 6.12, provided that the proceeds from the incurrence of such
Indebtedness shall be excluded for purposes of netting cash on hand in the
foregoing calculation of the Leverage Ratio.

Section 6.02    Reserved.

Section 6.03    Lien Covenant. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)    Permitted Encumbrances;

(b)    Liens existing on the Effective Date and listed on Schedule 6.03(b) and
any modifications, replacements, renewals or extensions thereof; provided that
(i) the property covered thereby is not changed other than the addition of
proceeds, products, accessions and improvements to such property on customary
terms, (ii) the amount of the obligations secured thereby is not increased
except, in respect of Indebtedness, if permitted by Section 6.01(b), (iii) no
additional Loan Party shall become a direct or contingent obligor of the
obligations secured thereby and (iv) any modification, replacement, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 6.01(b);

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary; provided that such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be;

(d)    Liens on property subject to Transportation Equipment Transactions;
provided that the Indebtedness secured by any Transportation Equipment
Transactions does not exceed the cost of acquiring the property subject thereto;

(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure permitted
Indebtedness, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days (or such longer period if necessary solely to obtain
any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(f)    Liens on Cash Collateral pursuant to Section 2.05(j) and Section 2.21;

 

-67-



--------------------------------------------------------------------------------

(g)    (i) Liens on the assets of any Loan Party in favor of any other Loan
Party and (ii) Liens on the assets of any Subsidiary that is not a Loan Party in
favor of any Loan Party;

(h)    precautionary Uniform Commercial Code filings by lessors under operating
leases covering solely the property subject to such leases;

(i)    Liens to secure any refinancing, refunding, extension, renewal or
replacement, in whole or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (c), (d) and (e); provided, however, that
(i) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (ii) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (c), (d) and (e) at
the time the original Lien became a Lien permitted under this Section 6.03 and
(B) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement; and

(j)    additional Liens securing an aggregate amount of Indebtedness or other
obligations not exceeding $20,000,000 in the aggregate at any time outstanding.

Section 6.04    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any Sale and Leaseback Transaction
(other than any Transportation Equipment Transaction) unless the Borrower,
within 120 days of the consummation of such Sale and Leaseback Transaction,
applies an amount equal to the greater of (a) the Net Cash Proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction or
(b) the fair market value of the real property so leased at the time of entering
into such Sale and Leaseback Transaction (as determined by the Borrower’s board
of directors), to the prepayment of the outstanding Term Loans; and provided
further that all Attributable Debt associated with any such Sale and Leaseback
Transaction shall be treated as Indebtedness of the Borrower and shall be
subject to the limitations of the Indebtedness covenant.

Section 6.05    Limitation on Fundamental Changes.

(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) assets (including capital stock of Subsidiaries)
constituting all or substantially all the assets of the Borrower and the
Subsidiaries on a consolidated basis (whether now owned or hereafter acquired),
or, in the case of any Loan Party, liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary; provided, however, that after giving effect to
such transaction, the surviving Subsidiary must be a Guarantor if either of such
Subsidiaries was previously a Guarantor, (iii) any permitted asset disposition
involving the sale of a Subsidiary may be effected

 

-68-



--------------------------------------------------------------------------------

by a merger of such Subsidiary, (iv) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary;
provided, however, that (A) no Guarantor may sell, transfer, lease or otherwise
dispose of its assets to a Non-Guarantor except as permitted pursuant to
Section 6.07, and (B) after giving effect to such transaction, the surviving
Subsidiary must be a Guarantor if either of such Subsidiaries was previously a
Guarantor, and (v) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the interest
of the Borrower and is not materially disadvantageous to the Lenders; provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.06 regarding Restrictions on Investments.

(b)    The Borrower will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and the Subsidiaries on the Effective Date and businesses
reasonably related thereto.

Section 6.06    Restrictions on Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of Indebtedness or securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions), in each case whether
effected pursuant to a Division, any assets of any other Person constituting a
business unit, except:

(a)    Permitted Investments;

(b)    investments, guarantees and loans existing on the Effective Date and set
forth on Schedule 6.06(b) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment and as
otherwise permitted by this Section 6.06;

(c)    investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries and in joint ventures engaged in businesses
reasonably related to the business of the Borrower as of the Effective Date
(such joint ventures, “Designated Joint Ventures”) and loans or advances made by
the Borrower to any Subsidiary or Designated Joint Venture or made by any
Subsidiary to the Borrower or any other Subsidiary or Designated Joint Venture;
provided that the aggregate amount of investments, loans and advances made by
Loan Parties in or to Non-Guarantors and Designated Joint Ventures, together
with the aggregate principal amount of Indebtedness of Non-Guarantors and
Designated Joint Ventures that is Guaranteed by any Loan Party pursuant to
clause (e) below, shall not exceed $200,000,000 at any time outstanding, when
combined with investments made pursuant to clause (o) below;

(d)    obligations of the Borrower to any Subsidiary, or of any Subsidiary to
the Borrower or any other Subsidiary, arising from intercompany cash management
and cash pooling arrangements in the ordinary course of business, and the
settlement of intercompany balances generated by such intercompany cash
management and cash pooling arrangements;

 

-69-



--------------------------------------------------------------------------------

(e)    Guarantees constituting permitted Indebtedness; provided that (i) a
Subsidiary shall not Guarantee any Indebtedness of the Borrower unless such
Subsidiary is a Guarantor and (ii) the aggregate principal amount of
Indebtedness of Non-Guarantors and Designated Joint Ventures that is Guaranteed
by any Loan Party pursuant to this clause (e), together with investments, loans
and advances made by Loan Parties in or to Non-Guarantors and Designated Joint
Ventures pursuant to clause (c) above, shall not exceed $200,000,000 at any time
outstanding, when combined with investments made pursuant to clause (o) below;

(f)    Guarantees by the Borrower of accounts payable of Subsidiaries in the
ordinary course of business;

(g)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(h)    investments in perpetual care trusts, pre-need trusts or similar
transactions made (i) in the ordinary course of such Person’s business and
(ii) subject to applicable Federal, state or local regulations;

(i)    Equity Interests and debt obligations owned by the Borrower or any
Subsidiary as a result of the receipt of non-cash consideration from the
disposition of any assets in compliance with Section 6.07;

(j)    Permitted Acquisitions;

(k)    investments in Regulated Subsidiaries for reserves and capital to the
extent required by applicable Governmental Authorities, as determined in good
faith by the Borrower, so long as the pro forma Leverage Ratio, after giving
effect to such Investment (including, for the avoidance of doubt, the reduction
in cash on hand after giving effect to such investment), is less than or equal
to 4.50 to 1.00;

(l)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(m)    investments in Swap Agreements permitted by Section 6.08;

(n)    investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan; and

(o)    investments not permitted by any other clause of this Section in an
aggregate amount not to exceed $200,000,000 outstanding at any time, when
combined with the aggregate amount of investments, loans and advances made by
Loan Parties in or to Non-Guarantors and Designated Joint Ventures pursuant to
clause (c) above and the aggregate principal amount of Indebtedness of
Non-Guarantors and Designated Joint Ventures that is Guaranteed by any Loan
Party pursuant to clause (e) above.

 

-70-



--------------------------------------------------------------------------------

Section 6.07    Limitation on Asset Sales. The Borrower will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset (in one transaction or in a series of transactions and whether effected
pursuant to a Division or otherwise), including any Equity Interest, owned by
it, nor will the Borrower permit any of the Subsidiaries to issue any additional
Equity Interest in such Subsidiary, except:

(a)    (i) dispositions of inventory (including parcels in developed cemetery
properties), used, obsolete, worn out or surplus equipment and Permitted
Investments in the ordinary course of business and (ii) dispositions of property
which the Borrower in good faith determines is no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries;

(b)    sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a
Non-Guarantor shall be made in compliance with Section 6.10 regarding
Restrictions on Transactions with Affiliates below; and

(c)    Sale and Leaseback Transactions permitted by Section 6.04 hereof;

(d)    dispositions of accounts receivable in connection with the collection or
compromise thereof;

(e)    to the extent constituting sales, transfers, leases or dispositions, the
granting of Liens permitted by Section 6.03, the making of Investments permitted
by Section 6.06, mergers, consolidations, liquidations and the sale of all or
substantially all assets permitted by Section 6.05 and Restricted Payments
permitted by Section 6.09; and

(f)    sales, transfers, leases and other dispositions of assets (other than
accounts receivable or inventory) the sale of which is not otherwise permitted
by any other clause; provided that (i) the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this clause
(f) shall not exceed $1,000,000,000, (ii) all sales, transfers, leases and other
dispositions individually, or in a series of related transactions, for
consideration in excess of $5,000,000 permitted pursuant to this clause
(f) shall be made for fair value and (iii) the aggregate, non-cash consideration
received in connection with all such sales shall not exceed $200,000,000 during
the term hereof.

For purposes of this Section and Section 6.06, any transaction which is a “like
kind exchange” under Section 1031 of the Code shall be considered a disposition
(if the Borrower or any Subsidiary receives cash consideration upon the
completion thereof) or an acquisition (if the Borrower or a Subsidiary pays cash
consideration upon the completion thereof) only upon the completion of such
transaction, and then only to the extent of the cash received or paid.

Section 6.08    Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign exchange risks) to which the
Borrower or any Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Subsidiary), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

-71-



--------------------------------------------------------------------------------

Section 6.09    Limitation on Restricted Payments. The Borrower will not, and
will not permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment except:

(a)    any Subsidiary may make any Restricted Payment to the Borrower or any
other Subsidiary; provided that no Loan Party may make any Restricted Payment to
a Non-Guarantor on a non-ratable basis;

(b)    the Borrower may repurchase Equity Interests of the Borrower upon the
exercise of options or the vesting of restricted stock awards to the extent such
Equity Interests represent a portion of the exercise price therefor or for
payment of associated taxes; provided that the total consideration paid for
repurchases of such Equity Interests shall not exceed $10,000,000 in any fiscal
year; and

(c)    during any Qualified Acquisition Period, at any time the pro forma
Leverage Ratio (after giving effect to such Restricted Payment, including, for
the avoidance of doubt, the reduction in cash on hand after giving effect to
such Restricted Payment) is greater than 4.75 to 1.00, and so long as no Default
or Event of Default exists at the time, or is created as a result thereof, the
Borrower or any Subsidiary may declare or make, or agree to pay or make,
directly or indirectly, Restricted Payments in an aggregate amount not to exceed
$200,000,000 for all Restricted Payments declared and/or paid at such times in
any fiscal year.

At any time the pro forma Leverage Ratio (after giving effect to such Restricted
Payment, including, for the avoidance of doubt, the reduction in cash on hand
after giving effect to such Restricted Payment) is less than or equal to 4.75 to
1.00, and so long as no Default or Event of Default exists at the time or is
created as a result of any such Restricted Payment, the provisions of this
Section will not apply.

Section 6.10    Restrictions on Transactions with Affiliates. The Borrower will
not, and will not permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Loan Parties not involving any other
Affiliate and transactions between or among Subsidiaries that are not Loan
Parties not involving any other Affiliate, (c) any investment, loan or advance
involving a Subsidiary that is permitted hereunder, (d) any Restricted Payment
permitted by Section 6.09, (e) issuances of securities or other payments
pursuant to, or the funding of, employment arrangements, indemnification
agreements, stock options and stock ownership plans approved by the board of
directors of the Borrower or such Subsidiary and the grant of stock options or
similar rights to employees and directors of the Borrower and its Subsidiaries
pursuant to plans approved by the board of directors of the Borrower and (f) the
payment of reasonable fees and expenses and the provision of customary
indemnities to directors of the Borrower and its Subsidiaries who are not
employees of the Borrower or its Subsidiaries.

 

-72-



--------------------------------------------------------------------------------

Section 6.11    Restrictions on Restrictive Agreements. The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its properties or
assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to guarantee
Indebtedness of the Borrower or any other Subsidiary that are, in each case in
this clause (b), more restrictive than that which exists as of the Effective
Date; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by law or by any Loan Document, (ii) restrictions and
conditions existing on the Effective Date identified on Schedule 6.11 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or commitment) or at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (iii) restrictions and conditions contained in any extension, renewal,
replacement, amendment or modification of each indenture (including any
supplemental indentures entered into pursuant to the terms thereof) to which the
Borrower is a party on the Effective Date and that is identified on the schedule
referenced in clause (ii) above, so long as such restrictions and conditions are
not materially more restrictive than those in the indenture being extended,
renewed, replaced, amended or modified, (iv) restrictions and conditions in any
agreement representing Indebtedness of a Foreign Subsidiary of the Borrower
which is permitted by Section 6.01, (v) in the case of clause (a), (A)
restrictions and conditions in any document governing Indebtedness permitted
under Section 6.01(e) and (f) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness,
(B) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto, (C) any agreement representing Indebtedness of a
Subsidiary of the Borrower that is not a Loan Party which is permitted by
Section 6.01, solely to the extent that such restriction applies only to
property of such Subsidiary that secured such Indebtedness or (D) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business and (vi) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder.

Section 6.12    Financial Covenants.

(a)    The Borrower will not permit the Leverage Ratio as of the last day of
each fiscal quarter to be greater than 4.75 to 1.00; provided that, at the
Borrower’s option to be exercised by written notice (including by email) to the
Administrative Agent upon the consummation of a Qualified Acquisition, but no
more than two times during the term hereof, the Leverage Ratio shall not exceed
5.25 to 1.00 as of the last day of the fiscal quarter in which such Qualified
Acquisition was consummated and as of the last day of each of the three full
fiscal quarters ending immediately thereafter (such four quarter period, only to
the extent the Borrower has made such an election, a “Qualified Acquisition
Period”).

 

-73-



--------------------------------------------------------------------------------

(b)    The Borrower will not permit the Interest Coverage Ratio as of the last
day of each fiscal quarter to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08, Section 5.10 or in Article VI;

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

-74-



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi)take any action for the purpose of effecting any of
the foregoing;

(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries increasing after the Effective Date in an aggregate amount
exceeding $50,000,000; or

(m)    a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described

 

-75-



--------------------------------------------------------------------------------

in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) take such other steps to collect the Loans and protect
the interest of the Lenders as shall be allowed by law or in equity.

In the event that the Obligations have been accelerated pursuant to the
immediately preceding paragraph or the Administrative Agent or any Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Administrative Agent and the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
capacity as such, ratably among the Administrative Agent and the Issuing Banks
in proportion to the respective amounts described in this clause First payable
to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and amounts
described in clause Fifth below) payable to the Lenders under the Loan
Documents, including attorney fees, ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to payment of that portion of the Obligations constituting unpaid payment
obligations under Swap Agreements described in clause (c) of the definition of
Obligations and under Bank Products described in clause (d) of the definition of
Obligations, ratably among the Persons to whom such obligations are owed in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize any LC Exposure then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor that is not an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder shall not be paid with
amounts received from such Guarantor

 

-76-



--------------------------------------------------------------------------------

or its assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to that portion of
the Obligations constituting unpaid payment obligations under Swap Agreements
described in clause (c) of the definition of Obligations otherwise set forth
above.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-77-



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in Houston, Texas, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-78-



--------------------------------------------------------------------------------

Each Lender represents and warrants, as of the date such Person became a Lender
party hereto, to, and covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further represents and warrants, as
of the date such Person became a Lender party hereto, to, and covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

-79-



--------------------------------------------------------------------------------

The Administrative Agent, and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide investment advice or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

Section 9.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i)    if to the Borrower, to it at 1929 Allen Parkway, Houston, Texas 77019,
Attention of Chief Financial Officer (Phone No. (713) 525-7768; Telecopy No.
(713) 525-7581; E-Mail Address eric.tanzberger@sci-us.com), with copies to
General Counsel (Phone No. (713) 525-5259; Telecopy No. (866) 548-3994; Email
Address gregory.sangalis@sci-us.com) and Treasurer (Phone No. (713) 525-9779;
Telecopy No. (713) 525-5591; E-Mail Address aaron.foley@sci-us.com);

(ii)    if to the Administrative Agent, or to JPMorgan Chase Bank, N.A, in its
capacity as an Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, Floor L2S, Chicago, Illinois 60603-2300,
Attention: Stephon Chambers (Phone No. 312-954-4036; Telecopy No. 312-233-2257;
E-Mail Address stephon.chambers@jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., Attention Lydia Gomez (Phone No. (713) 216-5589; Telecopy No. (713)
216-4651; E-Mail Address lydia.x.gomez@jpmorgan.com); and

(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

-80-



--------------------------------------------------------------------------------

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02    Waivers; Amendments; Release of Guarantors.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)    Subject to Section 2.14(b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) or
the order in which payments and proceeds are applied to the Obligations as set
forth in Article VII, in each case, in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) permit an Interest Period for any Borrowing with a duration in
excess of six (6) months, without the written consent of each Lender of the
Loans to be included in such Borrowing, (vi) change any provisions of (A)
Section 2.21, Section 2.22 or the definition of “Defaulting Lender”, without the

 

-81-



--------------------------------------------------------------------------------

written consent of each Revolving Lender or (B) clause (d) of the definition of
“Defaulting Lender” or the application of Section 2.22 to any Lender that is a
“Defaulting Lender” by virtue of clause (d) of the definition of “Defaulting
Lender” without the written consent of each Term Loan Lender, or (vii) change
any of the provisions of this Section or the definition of “Required Lenders,”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (but all of the Revolving Lenders may amend the definition of
“Required Revolving Lenders,” and all of the Term Loan Lenders may amend the
definition of “Required Term Loan Lenders”); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent or the Issuing Banks, as the case may be.
Notwithstanding the foregoing, the Administrative Agent may, in its discretion,
waive the provisions of Article VII(i) and (j) with respect to any Non-Guarantor
if the Borrower determines in good faith that the termination of the existence
of such Non-Guarantor is in the interest of the Borrower and not materially
disadvantageous to the Lenders. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended, the principal amount of any
Loan made by such Defaulting Lender may not be reduced (other than by payment)
and the maturity of any Loan made by such Defaulting Lender may not be extended,
in each case, without the consent of such Defaulting Lender.

(c)    Notwithstanding any contrary position in this Agreement or any other Loan
Document, if (i) a Guarantor is no longer a Subsidiary and (ii) at the time such
Guarantor became a non-subsidiary, no Event of Default then existed, then such
Guarantor shall be automatically released from its obligations under the
Guarantee Agreement to which it is a party, without need for any formal action
by the Administrative Agent or any Lender; and the Administrative Agent will
confirm such release by a notice to the Borrower upon receipt of a request
therefor.

Section 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable out of pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

-82-



--------------------------------------------------------------------------------

(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and each Person named as a Joint Bookrunner and Joint Lead Arranger
on the cover page hereof, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or its equity holders, Affiliates, creditors or any other Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes, other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the outstanding
Term Loans and total Revolving Credit Exposures at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

 

-83-



--------------------------------------------------------------------------------

WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED HEREUNDER SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS
AND DAMAGES ARISING OUT OF OR RESULTING FROM THE ORDINARY, SOLE AND CONTRIBUTORY
NEGLIGENCE OF SUCH PERSON.

Section 9.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or,
if an Event of Default has occurred and is continuing, any other assignee,
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice (including by email) thereof;

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (1) a Revolving Commitment to an
assignee that is a Revolving Lender immediately prior to giving effect to such
assignment or (2) all or any portion of a Term Loan to a Lender, or to an
Affiliate of a Lender or an Approved Fund; and

(C)    each Issuing Bank, provided that no consent of the Issuing Banks shall be
required for an assignment of a Term Loan.

 

-84-



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of either Class, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of a Revolving Commitment) and $1,000,000 (in the
case of a Term Loan) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D)    no assignment shall be made to (1) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), (2) the Borrower or any Affiliate or Subsidiary
thereof or (3) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (D).

The term “Approved Fund” means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03; provided that such
release shall not affect any legal responsibility for such Lender’s actions and
failures to act occurring before the effective date of such Assignment and
Assumption). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

-85-



--------------------------------------------------------------------------------

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), Section 2.05(e),
Section 2.06(b), Section 2.18(d), or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to any Person (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or the Borrower or
any of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16 and Section 2.17

 

-86-



--------------------------------------------------------------------------------

(subject to the requirements and limitations therein, including the requirements
under Section 2.17(g) (it being understood that the documentation required under
Section 2.17(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(i) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (ii) shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto, and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and such covenants and agreements shall continue
in full force and effect as long as the principal of or any accrued

 

-87-



--------------------------------------------------------------------------------

interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any Letter of Credit is outstanding (but excluding
any Letter of Credit that has been Cash Collateralized as contemplated by
Section 2.05(c)) and so long as the Commitments have not expired or terminated.
The provisions of Section 2.15, Section 2.16, Section 2.17, Section 9.03,
Section 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06    Counterparts; Integration; Effectiveness, Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which may be delivered by electronic
or telecopy transmission and each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. The Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at

 

-88-



--------------------------------------------------------------------------------

any time held, and other obligations at any time owing, by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and each Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of Texas.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the District Courts of the
State of Texas sitting in Houston, Harris County, Texas and of the United States
District Court of the Southern District of Texas, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)    Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

-89-



--------------------------------------------------------------------------------

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

-90-



--------------------------------------------------------------------------------

Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, in no event whatsoever shall the amount contracted for, charged, paid
or otherwise agreed to be paid to or received by the Administrative Agent or any
Lender for the use, forbearance or detention of money under this Agreement or
any Loan Document or otherwise exceed the maximum non-usurious rate pursuant to
applicable law (the “Maximum Rate”), and if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. Anything
in this Agreement or any other Loan Document to the contrary notwithstanding,
the Borrower shall not be required to pay unearned interest and shall never be
required to pay interest at a rate in excess of the Maximum Rate, and if the
effective rate of interest which would otherwise be payable under this Agreement
and the other Loan Documents would exceed the Maximum Rate, or if the
Administrative Agent or any Lender shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Borrower under this Agreement or Loan
Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower under this Agreement
or any Loan Document shall be reduced to the amount allowed under applicable
law, and (b) any unearned interest paid by the Borrower or any interest paid by
the Borrower in excess of the Maximum Rate shall be credited on the principal of
(or, if the principal amount shall have been paid in full, refunded to the
Borrower). It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
Lender under this Agreement or any Loan Document, are made for the purpose of
determining whether such rate exceeds the Maximum Rate, and shall be made by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Loans evidenced by said Notes all interest at any time
contracted for, charged or received by such Lender in connection therewith.

Section 9.14    USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Section 9.15    Joinder of Borrower to Guarantee Agreement. By its execution
hereof, the Borrower hereby joins the Guarantee Agreement for the sole purpose
of agreeing to the provisions of Section 20 thereof.

 

-91-



--------------------------------------------------------------------------------

Section 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-92-



--------------------------------------------------------------------------------

Section 9.18    FINAL AGREEMENT OF THE PARTIES. THIS WRITTEN AGREEMENT
(INCLUDING THE EXHIBITS AND SCHEDULES HERETO) AND THE OTHER LOAN DOCUMENTS
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. Any previous agreement among
the parties with respect to the subject matter hereof is superseded by this
Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 9.19    Amendment and Restatement. This Agreement is an amendment and
restatement of the Existing Credit Agreement and supersedes the Existing Credit
Agreement in its entirety. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities.

Section 9.20    Exiting Lenders. Woodforest National Bank, as a “Lender” under
the Existing Credit Agreement (the “Exiting Lender”), hereby sells, assigns,
transfers and conveys to the Lenders hereto, and each of the Lenders hereto
hereby purchases and accepts, so much of the aggregate commitments under, and
loans outstanding under, the Existing Credit Agreement such that, after giving
effect to this Agreement (a) the Exiting Lender shall (i) be paid in full for
all amounts owing under the Existing Credit Agreement as agreed and calculated
by such Exiting Lender and the Administrative Agent in accordance with the
Existing Credit Agreement, (ii) cease to be a “Lender” under the Existing Credit
Agreement and the “Loan Documents” as defined therein and (iii) relinquish its
rights (provided that it shall still be entitled to any rights of
indemnification which by their express terms survive the termination, repayment,
satisfaction or discharge of such Exiting Lender’s obligations under the
Existing Credit Agreement in respect of any circumstance or event or condition
arising prior to the Effective Date) and be released from its obligations under
the Existing Credit Agreement and the other “Loan Documents” as defined therein
and (b) the Commitments of each Lender shall be as set forth on Schedule 2.01
hereto. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, Assignment and Assumptions without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which are hereby waived). The foregoing assignments,
transfers and conveyances are without recourse to the Exiting Lender and without
any warranties whatsoever by the Administrative Agent or any Exiting Lender as
to title, enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of the Exiting Lender
that it has not previously sold, transferred, conveyed or encumbered such
interests. The assignee Lenders and the Administrative Agent shall make all
appropriate adjustments in payments under the Existing Credit Agreement, the
“Notes” and the other “Loan Documents” thereunder for periods prior to the
adjustment date among themselves. The Exiting Lender is executing this Agreement
for the sole purpose of evidencing its agreement to this Section 9.20 only and
for no other purpose.

 

-93-



--------------------------------------------------------------------------------

Section 9.21    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[END OF TEXT]

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SERVICE CORPORATION

INTERNATIONAL

By  

/s/ Eric D. Tanzberger

  Name: Eric D. Tanzberger   Title: Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT, ISSUING BANK AND LENDER:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By  

/s/ Christine Gardiner

  Name: Christine Gardiner   Title: Director



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:

JPMORGAN CHASE BANK, N.A., individually

and as Administrative Agent

By  

/s/ Blakely Engel

  Name: Blakely Engel   Title: Vice President



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT, ISSUING BANK AND LENDER:

 

BANK OF AMERICA, N.A.

By  

/s/ Adam Rose

  Name: Adam Rose   Title: SVP



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT, ISSUING BANK AND LENDER: SUNTRUST BANK

By

 

/s/ Justin Lien

 

Name: Justin Lien

 

Title: Director



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND

LENDER:

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. NEW YORK BRANCH

By

 

/s/ Brian Crowley

 

Name: Brian Crowley

 

Title: Managing Director

By

 

/s/ Miriam Trautmann

 

Name: Miriam Trautmann

 

Title: Senior Vice President



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:

THE BANK OF NOVA SCOTIA

By

 

/s/ Winston Lua

 

Name: Winston Lua

 

Title: Director



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:

FIFTH THIRD BANK

By

 

/s/ Kelly Shield

 

Name: Kelly Shield

 

Title: Vice President



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:

U.S. BANK NATIONAL ASSOCIATION

By

  /s/ Jonathan F. Lindvall   Name: Jonathan F. Lindvall   Title: Senior Vice
President



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:

REGIONS BANK

By

 

/s/ Derek Miller

 

Name: Derek Miller

 

Title: Director



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION

By

 

/s/ R. Ruining Nguyen

 

Name: R. Ruining Nguyen

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

Zions Bancorporation, N.A. dba AMEGY BANK

By

 

/s/ Megan Wiginton

 

Name: Megan Wiginton

 

Title: Vice President



--------------------------------------------------------------------------------

LENDER:

MUFG BANK, LTD.

By

 

/s/ Samantha Schumacher

 

Name: Samantha Schumacher

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, N.A.

By

 

/s/ Michael Bustios

 

Name: Michael Bustios

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

RAYMOND JAMES BANK, N.A.

By

 

/s/ Doug Marron

 

Name: Doug Marron

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

ROYAL BANK OF CANADA

By

 

/s/ Jennifer Flann

 

Name: Jennifer Flann

 

Title: Vice President



--------------------------------------------------------------------------------

LENDER:

BOKF, NA dba BANK OF TEXAS

By

 

/s/ Marian Livingston

 

Name: Marian Livingston

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

By

 

/s/ Paul Isaac

 

Name: Paul Isaac

 

Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

LENDER:

CITIZENS BANK

By

 

/s/ John C. Welch

 

Name: John C. Welch

 

Title: Managing Director



--------------------------------------------------------------------------------

LENDER:

COMERICA BANK

By

 

/s/ Bryan C. Camden

 

Name: Bryan C. Camden

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

CADENCE BANK, N.A.

By

 

/s/ Katherine Buckwalter

 

Name: Katherine Buckwalter

 

Title: Assistant Vice President



--------------------------------------------------------------------------------

LENDER:

BRANCH BANKING AND TRUST COMPANY

By

 

/s/ Matt McCain

 

Name: Matt McCain

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

BANK OF THE WEST

By

 

/s/ Eduardo Salazar

 

Name: Eduardo Salazar

 

Title: Sr. Banker, Mg. Director



--------------------------------------------------------------------------------

LENDER:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

By

 

/s/ Eva Pawelek

 

Name: Eva Pawelek

 

Title: Senior Vice President



--------------------------------------------------------------------------------

LENDER:

HANCOCK WHITNEY BANK

By

 

/s/ Larry C. Stephens

 

Name: Larry C. Stephens

 

Title: SVP